IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-85,657-01 AND WR-85,657-02


                   EX PARTE ARTHUR DE SEAN HOWARD, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. 16404A AND 16405A IN THE 21ST DISTRICT COURT
                         FROM WASHINGTON COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

offenses of robbery and sentenced to twenty years’ imprisonment in each cause.

       Applicant contends that his guilty pleas were involuntary because trial counsel misinformed

him regarding when he would become eligible for parole consideration. See Ex parte Moussazadeh,

361 S.W.3d 684 (Tex. Crim. App. 2012). Applicant has alleged facts that, if true, might entitle him

to relief. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.
                                                                                                    2

The trial court shall order trial counsel to respond to Applicant claims that his pleas were rendered

involuntary due to trial counsel’s advice regarding parole eligibility. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claims that his pleas were involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

       The applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 19, 2016
Do not publish